Citation Nr: 0027080	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a cervical spine disorder 
and a left knee disorder.  Subsequently, the RO denied 
service connection for the claimed disabilities as secondary 
to service-connected scar due to shrapnel injury to the right 
shoulder and back, rated as noncompensably (0 percent) 
disabling.

The veteran appears to also be raising a claim of eligibility 
for dental treatment and/or service connection for a dental 
disability.  This matter has not been adjudicated, and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Degenerative joint disease (DJD) of the cervical spine is 
not shown during active service or during the initial post-
service year and the veteran has not presented or identified 
competent medical evidence that relates post-service DJD of 
the cervical spine to any incident or event of active service 
or to service-connected disability.  

2.  DJD of the left knee is not shown during active service 
or during the initial post-service year and the veteran has 
not presented or identified competent medical evidence that 
relates post-service DJD of the left knee to any incident or 
event of active service or to service-connected disability.   



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for DJD of 
the cervical spine, including as secondary to service-
connected disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (1991).  

2. The claim of entitlement to service connection for DJD of 
the left knee, including as secondary to service-connected 
disability, is not well grounded.  38 U.S.C.A. § 5107(a) 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records do not show treatment for a neck 
injury or a left knee injury.  The October 1945 medical 
separation examination report shows there were no 
musculoskeletal defects.  The report shows that the veteran 
sustained a minor shrapnel wound to the right shoulder, 
"n/s."  

The evidence does not show a diagnosis of arthritis during 
the initial post-service year.  

The initial post-service medical evidence consists of a June 
1987 private medical examination report.  The veteran was 
referred for a disability evaluation due to aortic heart 
valve replacement, cartilage removal from the left knee and 
gout.  The veteran stated that he last worked as an 
ironworker in July 1986, a position he held for the previous 
fifteen years.  The veteran stated that he quit working 
because he could not climb and because he developed left knee 
pain.  He related that his left knee was scoped and he 
underwent surgery in April 1986 for internal derangement.  
The left knee improved although the veteran still complained 
of occasional pain and stiffness.  The veteran described a 
history of left knee effusion, which had been corrected by 
the surgery in April 1986.  The physician did not diagnose a 
left knee disorder.  

The veteran underwent a VA general medical examination in 
September 1992.  The VA physician noted that the veteran was 
receiving Social Security Administration (SSA) benefits based 
on multiple problems.  The VA physician noted review of the 
June 1987 private medical examination report, and that the 
veteran had had little change in his status since that time.  
The VA physician also noted the prior knee conditions listed 
in the report, but reported that the veteran was fully 
ambulatory and in no acute distress at the time of the 
examination.  The diagnoses included a history of bilateral 
knee problems with no significant activity at that time, 
although the veteran described recurrent problems with 
bilateral knee swelling with extensive physical activity.  

The veteran filed a claim for service connection for 
residuals of a shell fragment wound to the back in November 
1995.  

The veteran underwent a VA examination in February 1996.  The 
veteran related that he had been hit by shrapnel fire during 
active service.  He stated that small buckshot had penetrated 
diffusely the right side of his back but several of these 
were removed at that time.  The veteran stated that he 
injured his cervical spine and his left knee while trying to 
escape the shrapnel.  He stated that he had intermittent neck 
pain, which required some physical therapy, and decreased 
neck motion.  The veteran denied radiating pain, weakness and 
numbness in his arms.  The veteran stated that his left knee 
became progressively worse and he had undergone two previous 
arthroscopic surgeries.  The veteran related that he has 
intermittent knee swelling, constant knee pain and audible 
crepitation.  He stated that he has difficulty walking for 
long periods of time.  The physician performed a physical 
examination of the cervical spine and the left knee.  X-ray 
examination of the cervical spine disclosed moderate-to-
severe degenerative changes at numerous levels and mild-to-
moderate disc space narrowing at several levels.  X-ray 
examination of the left knee showed mild degenerative 
changes, but no fracture or subluxation.  The assessments 
included traumatic arthritis of the left knee with a mildly 
decreased range of motion and a palpable effusion, and a 
history of cervical spine pain with no change in range of 
motion but mild pain with right lateral rotation.  

The veteran filed a claim for service connection for 
residuals of neck and left knee injuries in May 1996.  The 
veteran stated that he served as a medic assigned to the 2nd 
Platoon, F Company, 2nd Battalion, 16th Infantry Regiment, 1st 
Infantry Division.  The veteran recalls that they came under 
enemy artillery fire on March 26, 1945, while on a night 
patrol in Solen, Germany.  He and his sergeant ran for the 
safety of a nearby farmhouse.  He stated that when he dove 
for cover he injured his left knee on a concrete catch basin 
and his helmet hit the exposed end of a floor beam that was 
jutting out from under the house.  He stated that about this 
time another burst exploded almost directly above them 
resulting in several fragments in his back.  The next day 
they were captured by a German patrol but were later that day 
liberated by a patrol from Company E, which took the German 
soldiers into custody.  The veteran stated that a medic at 
the Company aid station removed most of the small fragments 
and he then returned to his platoon.  He kept his knee 
bandaged when necessary over the ensuing months.  The veteran 
stated that sometime in late 1946 or early 1947 his left knee 
began to swell.  His treating physician drained the knee with 
a needle and provided the veteran a knee brace.  In 1987 or 
1988 his knee swelled and locked, for which he subsequently 
underwent surgery for removal of the cartilage.  In 1989 his 
knee again swelled and locked, for which he underwent surgery 
for removal of the remaining cartilage.  The doctor related 
to the veteran that he would need a knee joint replacement in 
the future.  The veteran stated that his neck continued to 
bother him after service.  His physician treated him with a 
harness designed to stretch the neck.  In 1969 that physician 
referred him to a specialist, who determined from an x-ray 
examination that the veteran had three damaged cervical 
vertebras.  He began physical therapy at that time and this 
was repeated in 1970 and 1973.  The veteran stated that the 
physicians who treated him for these medical problems since 
active service are now dead and their records are 
unavailable.  

The veteran underwent a VA examination in September 1996.  
The VA physician certified review of the veteran's records in 
connection with the examination.  The physician noted that 
the veteran had DJD of the left knee and that he had 
undergone surgery for a meniscus tear.  The physician noted 
that the veteran had trauma to the right shoulder and back 
during World War II.  The veteran complained of having 
chronic cervical pain since age twenty, but which had become 
worse in the three preceding years.  The physician performed 
a physical examination of the cervical spine and the 
shoulders.  The physician stated that there was limitation of 
motion of the cervical spine with pain on motion, which 
seemed to be related to DJD.  The diagnoses included 
degenerative disease of the left knee and status post repair 
of a meniscus tear, and examination findings that were 
consistent with DJD of the cervical spine and shoulders, 
bilaterally.  The physician opined that the DJD of the 
cervical spine and shoulders was consistent with the 
veteran's advanced age.  

In a January 1997 statement in support of his claim, the 
veteran stated that he began physical therapy for his neck 
problems in the 1950's.  He also stated that he has been 
wearing a left knee brace since 1950 and he has undergone two 
knee surgeries.  

In May 1997, the RO obtained copies of the veteran's 
inpatient and outpatient treatment records from the 
Nashville, Tennessee, VA Medical Center.  These records show 
examination and treatment for disabilities not at issue on 
appeal.  In January 1998, the RO requested copies of all the 
veteran's VA treatment records dated since January 1, 1987.  
Later that month, the RO received VA inpatient and outpatient 
treatment records dated from January 1993 to August 1993.  

The evidence shows that the veteran was admitted on July 30, 
1993 with a diagnosis of left medial meniscus tear.  The 
veteran underwent a left knee arthroscopy with a medial 
meniscectomy that same day.  

The evidence shows that the veteran was again admitted on 
August 8, 1993.  The physician noted that the veteran had a 
history of a left knee injury in 1986, for which he had 
undergone a partial meniscectomy.  Two months prior to 
admission, the veteran had a sudden onset of left knee 
swelling and effusion from a twisting injury.  The veteran 
stated that he had had catching and occasional locking since 
that time.  The physician noted that the veteran had minimal 
signs of osteoarthritis by x-ray examination.  The physician 
also noted that Magnetic Resonance Imaging (MRI) of the knee 
disclosed a degenerative tear of the medial meniscus.  During 
the surgery the physician noted that the veteran had Grade 
III chondromalacia of the patella and Grade III 
chondromalacia of the medial compartment.  There was also a 
lateral meniscus tear as well as the medial meniscus tear.  
The veteran underwent a left knee arthroscopy with 
debridement of the lateral and medial meniscus tears and 
debridement of chondromalacia.  

At the personal hearing, the veteran testified that he began 
having problems with his neck and left knee approximately 
three or four years after separation for service.  
Transcript, pp. 3-4 (June 2000).  He testified that he 
received medical care from his treating physician at that 
time.  Tr., p. 4.  He also testified that this physician as 
well as the physicians who took over the practice have all 
died and his medical treatment records are unavailable.  Tr., 
pp. 5-6, 7.  The veteran testified that his original treating 
physician and another physician indicated that his neck and 
knee problems were related to his injury in service.  Tr., 
pp. 4-5.  The veteran testified that a specialist stated to 
his original treating physician that his neck deterioration 
was not age-related.  Tr., p. 6.  The veteran testified that 
he has not received VA medical treatment for his neck 
problems.  Tr., p. 9.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310 (1999).

Where a veteran served for 90 days or more during a period of 
war or after December 31, 1946, and arthritis develops to a 
degree of 10 percent or more within one year from date of 
service separation, then such disease may be service 
connected even though there is no evidence of such disease in 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. 1154(b) (West 1991); 
38 C.F.R. 3.304(d) (1999).  

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, 13 Vet. App. 9, 16 (1999) (en banc); see 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The Court has held that section 1154(b) provides a benefit 
for a combat veteran in that it relaxes the evidentiary 
requirement regarding the service incurrence or aggravation 
of a disease or injury in service.  Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996).  For purposes of submitting a 
well-grounded claim, a combat veteran's statements, standing 
alone, will generally be sufficient to establish the service-
incurrence element.  Nolen v. West, 12 Vet. App. 347, 350 
(1999).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
held that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  

Analysis

The veteran seeks service connection for a cervical spine 
disorder and a left knee disorder.  He contends that he 
originally injured his neck and left knee during combat 
action with the enemy.  He maintains that he has experienced 
a continuity of symptomatology since that time; therefore, he 
should be awarded service connection for these disorders.  

The threshold question is whether the veteran has submitted a 
well-grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

The evidence of record establishes that the veteran has a 
current cervical spine disorder and a current left knee 
disorder.  The July 1993 and August 1993 VA medical records 
show that the veteran twice underwent left knee arthroscopic 
surgery with debridement of lateral and medial meniscus tears 
and debridement of Grade III chondromalacia of the patella 
and Grade III chondromalacia of the medial compartment.  

During the February 1996 VA medical examination, the x-ray 
examination of the cervical spine disclosed moderate-to-
severe degenerative changes at numerous levels and mild-to-
moderate disc space narrowing at several levels.  X-ray 
examination of the left knee disclosed mild degenerative 
changes.  The assessments included traumatic arthritis of the 
left knee with a mildly decreased range of motion and a 
palpable effusion, and a history of cervical spine pain with 
no change in range of motion but mild pain with right lateral 
rotation.  The physician who performed the September 1996 VA 
examination certified review of the veteran's records in 
connection with the examination.  That physician noted that 
the veteran had a diagnosis of DJD of the left knee and that 
he had undergone surgery for a meniscus tear.  The physician 
also stated that there was limitation of motion of the 
cervical spine with pain on motion, which seemed to be 
related to DJD.  The diagnoses included degenerative disease 
of the left knee and status post repair of a meniscus tear, 
and examination findings that were consistent with DJD of the 
cervical spine and shoulders, bilaterally.  

The evidence of record also establishes that the veteran 
sustained a head and neck injury as well as a left knee 
injury in 1945.  Although the service medical records do not 
show treatment for a neck injury or a left knee injury, the 
veteran contends that he sustained these injuries at the same 
time he incurred his service-connected shrapnel wound.  The 
veteran stated that he served as a medic assigned to the 2nd 
Platoon, F Company, 2nd Battalion, 16th Infantry Regiment, 1st 
Infantry Division.  The veteran recalls that they came under 
enemy artillery fire on March 26, 1945, and when he dove for 
cover he injured his left knee on a concrete catch basin and 
his helmet hit the exposed end of a floor beam that was 
jutting out from under the house.  He stated that about this 
time another burst exploded almost directly above them 
resulting in several fragments in his back.  

While the October 1945 medical separation examination report 
shows there were no musculoskeletal defects, that report 
shows that the veteran sustained a minor shrapnel wound to 
the right shoulder, "n/s."  The veteran's service records 
show that he was awarded the Purple Heart Medal, apparently 
for this injury.  These records also show that the veteran 
served as a combat medic.  The veteran's service records and 
his statements regarding the injuries are consistent with the 
circumstances of his service.  Evidentiary assertions by a 
claimant are accepted as true for purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  Therefore, even though there 
is no official record of such injuries during active service, 
the veteran has presented satisfactory evidence that he 
sustained a neck injury and a left knee injury during enemy 
artillery fire in March 1945.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.304(d).  

The veteran's claim is not well grounded in this case because 
he has not presented or identified available, competent 
medical evidence of a nexus between the claimed in-service 
injuries and the post-service development of DJD of the 
cervical spine, left knee DJD, or a torn medial or lateral 
meniscus.  He has also not presented or identified available, 
competent medical evidence that his current cervical spine 
and left knee disorders are proximately due to or the result 
of his service-connected shrapnel scar.  See Epps v. Brown, 
126 F.3d. 1464, 1468; Caluza v. Brown, 7 Vet. App. 498, 506, 
aff'd, 78 F.3d 604.  

While the veteran sustained a neck injury and a left knee 
injury during service, the service medical records do not 
show findings or diagnosis of cervical spine arthritis, left 
knee arthritis, or a meniscus injury.  The October 1945 
medical examination report shows there were no 
musculoskeletal defects at separation.  The veteran does not 
allege that he received treatment for the injuries during 
active service.  In fact, the veteran testified that he began 
having problems with his neck and left knee approximately 
three or four years after separation for service and at that 
time he began receiving medical care from his treating 
physician.  Tr., pp. 3-4 (June 2000).  

The evidence does not include a medical diagnosis of DJD, 
cervical spine arthritis, or left knee arthritis during the 
initial post-service year.  

The initial post-service medical evidence showing left knee 
problems is the June 1987 private medical examination report.  
This report notes that the veteran had undergone arthroscopic 
left knee surgery for internal derangement in April 1986.  
The physician did not relate this to active service.  Rather, 
the veteran explained that he last worked as an ironworker in 
July 1986 and he quit working because he could not climb and 
because he developed left knee pain.  The July 1993 and 
August 1993 VA medical records also show left knee 
arthroscopic surgery with debridement of lateral and medial 
meniscus tears and chondromalacia, but these physicians also 
did not relate these post-service left knee findings to 
active service.  Again, the physician noted that the veteran 
had a history of a left knee injury in 1986, for which he had 
undergone a partial meniscectomy.  The physician also noted 
that two months prior to admission, the veteran had a sudden 
onset of left knee swelling and effusion from a twisting 
injury.  

The initial post-service medical evidence showing left knee 
arthritis is the August 1993 VA medical records.  The 
physician noted that the veteran had minimal signs of left 
knee osteoarthritis by x-ray examination.  The initial post-
service medical evidence showing cervical spine arthritis is 
the February 1996 VA examination report.  X-ray examination 
of the cervical spine disclosed moderate-to-severe 
degenerative changes at numerous levels and mild-to-moderate 
disc space narrowing at several levels.  X-ray examination 
also showed mild degenerative changes of the left knee.  
During the VA examination in September 1996, the physician 
diagnosed degenerative disease of the left knee and stated 
that the examination findings were consistent with DJD of the 
cervical spine and shoulders, bilaterally.  These post-
service diagnoses are made many years after the veteran's 
separation from active service.  Therefore, a presumption in 
favor of service connection is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In addition, none of the post-service examinations include a 
medical opinion that relates the veteran's post-service 
disabilities to active service or secondary to the service-
connected shrapnel scar.  In fact, the physician who 
performed the September 1996 VA examination opined that the 
DJD of the cervical spine and shoulders was consistent with 
the veteran's advancing age.  This opinion was rendered after 
the VA physician certified review of the veteran's records in 
connection with the examination. 

The determinative issue in this case is whether the veteran's 
current DJD of the cervical spine or the current left knee 
disorder is attributable to the in-service injuries or 
proximately due to or the result of his service-connected 
shrapnel scar.  This involves medical causation or a medical 
diagnosis; therefore, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, at 81).  The 
only supporting evidence consists of statements from the 
veteran and personal hearing testimony.  However, they do not 
well ground this claim because the veteran is not qualified 
to render a competent opinion on a medical question.  
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded).  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, a lay person is not competent 
to make a medical diagnosis or render a medical opinion, 
which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Court 
held that a witness must be competent in order for his or her 
statements or testimony to be probative as to the facts under 
consideration).  

The Board notes that the veteran served as a combat medic 
during active service.  Although this demonstrates that the 
veteran had had some form of medical training pursuant to his 
active service duties, the evidence does not show that he 
received any post-service medical training or that he has 
been a practicing health care professional since that time.  
The evidence does not show that the veteran possesses any 
particular expertise concerning orthopedic disorders.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997); but see Goss v. 
Brown, 9 Vet. App. 109, 113-15 (1996).  In that respect the 
Board further notes the Court decisions of Black v. Brown, 10 
Vet. App. 279, 284 (1997) and Goss v. Brown, 9 Vet. App. 109, 
113-15 (1996).  The veteran does not contend that he is a 
qualified medical professional or that he has specialized 
knowledge and he participated in his own treatment and 
diagnosis. As such, his own statements, made in connection 
with his claim for VA benefits, may not in and of themselves 
serve to well-ground the claim.  Black, 10 Vet. App. at 284.  
Lacking competent evidence or opinion linking the current 
disabilities to service or secondary to the service-connected 
shrapnel scar, the claim for service connection for a 
cervical spine disorder and a left knee disorder is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a).  

The veteran contends that service connection should be 
granted because he has had chronic neck and left knee 
symptoms since his in-service injuries that have required 
ongoing medical care.  He argues that if his former treating 
physicians' records could be located, they would have shown 
that his treating physician drained the left knee with a 
needle and provided the veteran a knee brace shortly after 
separation from service.  He also stated that his physician 
treated him with a harness designed to stretch the neck.  His 
account of the events varies as he initially indicated that 
this occurred sometime in late 1946 or early 1947.  In his 
January 1997 statement, the veteran stated that he began 
physical therapy for his neck problems in the 1950's.  He 
also stated that he has been wearing a left knee brace since 
1950.  At the personal hearing, the veteran testified that he 
began having problems with his neck and left knee 
approximately three or four years after separation for 
service.  Tr., pp. 3-4.  

The chronicity provisions of 38 C.F.R. § 3.303(b) are not 
applicable in this case because the evidence does not show 
that a veteran had a chronic neck or left knee condition 
during active service or that a chronic neck or left knee 
condition was noted during the initial post-service year.  
Moreover, the issue of whether there is a nexus between the 
post-service development of DJD of the cervical spine and the 
left knee and the veteran's complaints of a continuity of 
pain, limitation of motion and swelling requires a competent 
medical opinion.  McManaway v. West, 13 Vet. App. at 65 
(citing Savage v. Gober, 10 Vet. App. 488, 495-497 (holding 
that 'medical expertise was required to relate the 
appellant's present arthritis etiologically to his post-
service symptoms')).  

The veteran has not presented competent medical evidence that 
relates his current cervical spine disorder or his left knee 
disorder to any incident or event of active service, to any 
claimed continuous symptoms since service or to the service-
connected shrapnel injury scar of the right shoulder/back.  
Therefore, the claim for service connection is not well 
grounded.  38 U.S.C.A. § 5107(a). 

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the veteran of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In his April 1998 Substantive Appeal the veteran identified a 
report of medical examination, which was conducted by the SSA 
for the purpose of determining eligibility for SSA disability 
benefits.  The evidence includes that June 1987 medical 
examination report; therefore, the Board concludes that it 
has pertinent SSA records.  

In this case, the veteran has repeatedly stated and testified 
that he does not know where the records of his post-service 
treating physicians are now located as all these physicians 
are dead.  Tr., pp. 5-6, 7.  The RO requested additional 
details in order to attempt to obtain these records, but the 
veteran provided no further information.  The RO did request 
post-service VA medical treatment records identified by the 
veteran.  The veteran has not identified existing medical 
evidence that would make his claim well grounded.  Therefore, 
38 U.S.C.A. § 5103(a) is not applicable to the present case.  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Grottveit, 5 Vet. App. at 93; Gilbert, 1 Vet. App. at 55.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a left knee disorder is denied.  



		
	HOLLY E.  MOEHLMANN
Veterans Law Judge
	Board of Veterans' Appeals


 

